IN THE SUPREME COURT OF THE STATE OF NEVADA


                FIRSTSTREET FOR BOOMERS &                             No. 83379
                BEYOND, INC.; AND AITHR DEALER,
                INC.,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF                                 FILED
                CLARK; AND THE HONORABLE
                CRYSTAL ELLER, DISTRICT JUDGE,
                                                                         MAR 1 5 2022
                                                                         ELIZABETH A. BROWN
                Respondents,                                          CLERK OF SUPRE  MECOURT
                and                                                  SY t6TY CLW
                ROBERT L. ANSARA, AS SPECIAL
                ADMINISTRATOR OF THE ESTATE
                OF SHERRY LYNN CUNNISON,
                DECEASED; ROBERT L. ANSARA, AS
                SPECIAL ADMINISTRATOR OF THE
                ESTATE OF MICHAEL SMITH,
                DECEASED HEIR TO THE ESTATE OF
                SHERRY LYNN CUNNISON,
                DECEASED; DEBORAH TAMANTIN
                INDIVIDUALLY, AND HEIR TO THE
                ESTATE OF SHERRY LYNN
                CUNNISON, DECEASED; HALE
                BENTON, INDIVIDUALLY; AND
                JACUZZI, INC., D/B/A JACUZZI
                LUXURY BATH,
                Real Parties in Interest.

                     ORDER GRANTING PETITION FOR A WRIT OF MANDAMUS
                           This original petition for a writ of mandamus challenges a
                district court discovery sanction order in a torts action. Petitioners
                firstSTREET for Boomers & Beyond, Inc. and AITHR Dealer, Inc. marketed
                and sold decedent Sherry Lynn Cunnison a walk-in tub manufactured by
                real party in interest Jacuzzi, Inc. After her death, Sherry's family, the
SUPREME COVET
     OF
   NEVADA


(0) !VOA We.
                                                                                utal - 0204-5.
Cunnison real parties in interest, brought a negligence and product liability
action against petitioners and Jacuzzi. Following several years of litigation,
the district court found that petitioners, not their attorneys, had violated
their mandatory disclosure duties under NRCP 16.1 and sanctioned them
by striking their answer as to liability. Petitioners now challenge that order
in this petition for a writ of mandamus.'
            A writ of mandamus "is available to compel the performance of
an act that the law requires . . . or to control an arbitrary or capricious
exercise of discretion." NRS 34.160; Int'l Game Tech., Inc. v. Second
Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). And,
"[w]hile an appeal generally constitutes an adequate and speedy remedy
precluding writ relief," Cote H. v. Eighth Judicial Dist. Court, 124 Nev. 36,
39, 175 P.3d 906, 908 (2008) (footnote and internal quotations omitted), this
court has exercised its discretion to grant writ relief when a district court's
erroneous application of the law leads to a manifest abuse of discretion,
State v. Dist. Court (Arrnstrong), 127 Nev. 927, 932, 267 P.3d 777, 780 (2011)
(explaining that a clearly erroneous interpretation or application of a law
or rule constitutes a manifest abuse of discretion). We exercise our
discretion to entertain this petition because the district court failed to apply
the plain language of the relevant Nevada Rules of Civil Procedure,
resulting in a manifest abuse of its discretion in its decision under those
rules. See id.; Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is an
extraordinary remedy and that this court has sole discretion in determining
whether to entertain a writ petition). Additionally, our consideration of this



      'The order in question was entered by Judge Richard Scotti.


                                                                2
                                                                    . ,•
•              t:•••••••0•A'ir-ir,•••-   •   • 4:i".,-;••••f-              •   i....1.,:r.etzi:twaf •   ,
                     petition promotes judicial economy and administration, see Redeker v.
                     Eighth Judicial Dist. Court, 122 Nev. 165, 167, 127 P.3d 520, 522 (2006),
                     limited on other grounds by Hidalgo v. Eighth Judicial Dist. Court, 124 Nev.
                     330, 341, 184 P.3d 369, 377 (2008), because it corrects legal error that, if
                     uncorrected, will adversely affect the future proceedings in this case.
                                 Petitioners argue that the district court erred in sanctioning
                     them under NRCP 16.1 because petitioners did not violate a court order.
                     Reviewing the district court's interpretation of NRCP 16.1 de novo, see Dep't
                     of Tax. v. Eighth Judicial Dist. Court, 136 Nev. 366, 369, 466 P.3d 1281,
                     1283 (2020) (reviewing a district court's interpretation of NRCP 16.1 de
                     novo in the context of a writ petition), we agree. NRCP 16.1(e)(3) provides,
                                 If an attorney fails to reasonably comply with any
                                 provision of this rule, or if an attorney or a party fails
                                 to comply with an order entered under Rule 16.3, the
                                 court, on motion or on its own, should impose upon a
                                 party or a party's attorney, or both, appropriate
                                 sanctions in regard to the failure(s) as are just . . .

                     Under NRCP 16.1s plain language, for the district court to sanction a
                     party's conduct, the party must have disobeyed an order entered under
                     NRCP 16.3 (concerning discovery commissioners). NRCP 16.1(e)(3)
                     (providing, in relevant part, that the district court may impose appropriate
                     sanctions on a party where it fails to comply with an order entered under
                     Rule 16.3); see also Morrow v. Eighth Judicial Dist. Court, 129 Nev. 110,
                     113, 294 P.3d 411, 414 (2013) (When a rule is clear on its face, we will not
                     look beyond the rule's plain language."); Webb, ex rel. Webb v. Clark Cty.
                     Sch. Dist., 125 Nev. 611, 618, 218 P.3d 1239, 1244 (2009) (explaining that
                     "the rules of statutory interpretation apply to Nevada's Rules of Civil
                     Procedure"). But here, the district court ignored the plain language of

SUPREME COURT
                     NRCP 16.1(e)(3) when it imposed sanctions on petitioners without first
      OF
    NEVADA


10) I917A 4600
                                                           3
    ,                     •                                                      •               wtr   twig:
                 •                      :JP
                 entering, and petitioners violating, an NRCP 16.3 order compelling
                 discovery. Indeed, the district court failed to identify any order petitioners
                 violated that would justify sanctions under NRCP 16.1.2
                              The Cunnison real parties in interest identify a minute order
                 wherein the district court directed petitioners to make certain additional
                 disclosures, arguing petitioners purported violation of that minute order
                 supports the sanctions under NRCP 16.1. We disagree, as a minute order
                 is not effective for any purpose, Rust v. Clark Cty. Sch. Dist., 103 Nev. 686,
                 689, 747 P.2d 1380, 1382 (1987) (concluding that "the clerk's minute order,
                 and even an unfiled written order are ineffective for any purpose"), which
                 would include for the purpose of imposing sanctions under NRCP 16.1(e)(3).
                 Furthermore, the minute order was not issued pursuant to NRCP 16.3 as
                 required by NRCP 16.1(e)(3) and the district court did not find that it was
                 a facially clear discovery order that petitioners disobeyed. See Nev. Power
                 Co. v. Fluor 111., 108 Nev. 638, 645, 837 P.2d 1354, 1359 (1992) (explaining
                 that to impose sanctions for a party's misconduct, the district court must
                 first "determine[ ] that a facially clear discovery order was disobeyed").
                 Based on the foregoing, we agree with petitioners that the district court
                 manifestly abused its discretion in sanctioning petitioners under NRCP
                 16.1 such that writ relief is warranted.3 Accordingly, we




                       2We   decline to consider the parties' arguments relative to other rules
                 justifying the district court's action, as NRCP 16.1(e)(3) is the only rule the
                 district court relied on as a basis for imposition of sanctions in its order.

                       3Based   on our decision, we need not address petitioners' remaining
                 arguments.
SUPREME COURT
      OF
    NEVADA


(0) 1947A *MOD
                                                       4
                                                                                   -.., • .1.'!,:ft'
              ORDER the petition GRANTED AND DIRECT THE CLERK
OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
district court to vacate its order striking petitioners answer as to liability.4



                                                                             J.
                                              Cadish


                                                                             J.



                                                                            , J.
                                              Herndon




cc:   Hon. Crystal Eller, District Judge
      Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
      Lewis Roca Rothgerber Christie LLP/Las Vegas
      Richard Harris Law Firm
      Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
      Charles Allen Law Firm
      Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Atlanta
      Eighth District Court Clerk




      4We lift the stay imposed by this court on November 23, 2021.


                                       5
          -